MEMORANDUM **
Eduardo Hernandez-Hernandez appeals from the district court’s order denying his motion to dismiss the indictment charging him with being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hernandez-Hernandez contends that the district court erred by denying his motion to dismiss the indictment because his underlying deportation was invalid. We conclude that Hernandez-Hernandez has not demonstrated a plausible ground for relief from deportation, pursuant to 8 U.S.C. § 1182(h). See United States v. Muro-Inclan, 249 F.3d 1180, 1185-86 (9th Cir.2001). Although Hernandez-Hernandez contends that his deportation is causing extreme hardship to his father, a lawful permanent resident, his contention is belied by the fact that his father previously lived in the United States for at least twelve years before his arrival. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.